Olds, J.
The question discussed by counsel for appellant in his brief, and sought to be presented in this cause, as stated by counsel, relates to the rulings of the court in *133•excluding certain evidence offered by the appellant on tbe trial of tbe cause in tbe circuit court, and which was objected to by counsel for the appellee, and the objection sustained, and the evidence excluded by the court. Counsel for the appellant makes a general statement of the question involved and says it is properly presented by the •record, but no reference is made to the record, showing the offering and excluding of the evidence and the ruling of the court and reserving of an exception thereto. If any such question is presented in this case, it must appear by the general bill of exceptions filed in the cause, and it is contended on the part of counsel for the appellee that the bill of exceptions is not a part of the record, for the •reason that it was not filed or presented to the judge for his approval and signature within the time fixed by the •court; that the court, on the 23d day of October, 1889, fixed the time of filing the bill of exceptions, giving ninety days’ time, from that date, within which to file the -same, and that the bill of exceptions was not presented to the judge for his approval until the 22d day of January, 1890, ninety-one days having expired, excluding the day on which the order was made, before the bill was presented to the judge for his approval; and these facts appear from the record.
Filed November 18, 1892;
petition for a rehearing overruled December 15, 1892.
The bill of exceptions not having been presented to the judge for approval within the time fixed by the court, the bill of exceptions is not properly in the record, and no question is presented for our decision. The statute requires that time must be allowed by the court for the presentation of a bill of exceptions to the judge, and it must be presented within the time allowed. Section 629, R. S. 1881; Elliott’s Appellate Procedure, sections 802 and 803, and authorities there collected.
Judgment affirmed, with costs.